Opinion by
Ervin, J.,
The appellant was employed by Rhea’s Bakery as a cleaning woman. She advised her employer that she could not perform her duties because the detergents that she used were causing a skin irritation. The record clearly reveals that the employer then offered her other work (assisting the bakers) during the night shift, which work did not require the use of detergents. She refused this work because her husband objected to her working at night. Her present contention is that no other job was offered to her.
Irene McDonough, the employer representative, testified that the appellant was offered a job working with the bakers and “she said her husband would not allow her and she refused the job.” The appellant herself finally admitted that the job had been offered to her but she thought that Irene McDonough was not “in a position to hire me”.
The bureau concluded that the appellant voluntarily terminated her employment without a cause of a necessitous and compelling nature and that the appellant was disqualified from receiving benefits under the provisions of §402(b) of the Unemployment Compensation Law, 43 PS §802(b). The referee, after hearing testimony of the appellant only, the employer not having appeared, reversed the decision of the bureau. The Board of Review reversed the referee and disqualified the appellant from receiving benefits.
There was sufficient competent testimony to support the findings of the board.
Decision affirmed.